         

Exhibit 10.70
SECOND AMENDMENT TO EXPORT LOAN AGREEMENT
THIS SECOND AMENDMENT TO EXPORT LOAN AGREEMENT (“Second Amendment”) between
JPMorgan Chase Bank, N.A. (“Lender”) and FuelCell Energy, Inc., a corporation
organized and existing under the laws of Delaware (“Borrower”), is made and
executed as of January 4, 2012.
RECITALS
WHEREAS, Borrower and Lender are parties to that certain Export Loan Agreement,
dated as of December 21, 2010, as amended by that certain First Amendment to
Export Loan Agreement dated as of July 13, 2011 (as amended, the “Loan
Agreement”);
WHEREAS, Borrower has requested that Lender further modify the Loan Agreement
and the Loan Authorization Notice to extend the period during which Lender may
make Credit Accommodations under the Loan Agreement; and
WHEREAS, pursuant to the terms and conditions hereof, Lender has agreed to amend
the Loan Agreement, on the terms and conditions and as set forth herein.
NOW, THEREFORE, in consideration of the above premises, the mutual agreements
set forth below, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the Loan Agreement is hereby
amended as hereinafter set forth.
ARTICLE 1
DEFINITIONS AND EFFECTIVENESS
1.1 Capitalized terms used in this Second Amendment to the extent not otherwise
defined herein shall have the meanings given them in the Loan Agreement.
1.2 The effectiveness of this Second Amendment is subject to the conditions
precedent that (i) the Lender shall have received an original counterpart of
this Second Amendment duly executed by the Borrower, (ii) Lender shall have
received payment of the additional Ex-Im Bank guarantee fee in the amount of
Eighteen Thousand Seven Hundred Fifty and No/100 Dollars ($18,750.00) and (iii)
Lender shall be satisfied in Lender’s sole discretion that all notices and
acknowledgements requisite to maintaining the guaranty of the Eximbank shall
have been obtained in form and substance satisfactory to Lender.
ARTICLE 2
AMENDMENT
2.1 The Loan Authorization Notice is hereby amended by making the “Final
Disbursement Date”, as said term is defined and used therein, “April 2, 2012.”
All references to the Loan Authorization Notice in the Loan Agreement, including
without limitation such references in the definitions of the Maturity Date and
the Stated Final Disbursement Date set forth in Section 1.1 of the Loan
Agreement and in the Borrower Agreement, as of the date hereof, shall be to the
Loan Authorization Notice as amended hereby.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 3
MISCELLANEOUS
3.1 Borrower represents and warrants to Lender that after giving effect to this
Second Amendment: (a) all representations and warranties set forth in the Loan
Agreement are true and correct on the date hereof as though made on and as of
such date, (b) no Event of Default, or event which with passage of time, the
giving of notice or both would become an Event of Default, has occurred and is
continuing as of the date hereof, and (c) the execution and delivery of this
Second Amendment shall in no way release, diminish, impair, reduce or otherwise
adversely affect the obligations of Borrower under the Loan Agreement, as
amended hereby, the Note, and the other Financing Documents, as each of the
foregoing documents and instruments may be further amended or otherwise modified
from time to time. Except as hereby modified, the Financing Documents shall be
and remain unaltered and in full force and effect. The parties hereby ratify the
terms of the Financing Documents not amended hereby and confirm that such
documents shall remain in full force and effect.
3.2 This Second Amendment shall be governed by, and construed in accordance
with, the laws of the State of Connecticut.
3.3 Borrower shall pay reasonable fees and disbursements of legal counsel
employed by Lender in connection with the preparation of this Second Amendment.
3.4 This Second Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute the
same document.
3.5 This Second Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Second Amendment to Export Loan
Agreement to be executed as of the date first above written.
BORROWER:
FUELCELL ENERGY, INC.

         
By:
Name:
  /s/ Michael S. Bishop
 
Michael S. Bishop    
Title:
  Sr. Vice President, Chief Financial Officer    
 
        LENDER:    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
Name:
  /s/ James P. Murphy
 
James P. Murphy    
Title:
  Authorized Officer    
 
        JPMORGAN CHASE BANK, N.A. — GLOBAL TRADE SERVICES    
 
       
By:
Name:
  /s/ Margaret B. Adams
 
Margaret B. Adams    
Title:
  Vice President    

 

3